DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 6/14/2021 has been entered.  Claims 18, 23 and 25 are canceled.  Applicant’s amendment and corresponding arguments, see Pages 08-11, with respect to claims 1 and 66-67 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Applicant’s amendment to the Drawings and Claims have overcome each and every objection set forth in the non-Final Office Action previously mailed on 3/19/2021.
Allowable Subject Matter
Claims  allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 66-67 are allowable for requiring:
“…clamping at least a portion of the peripheral edge of the preform in a frame, wherein the frame comprises a pair of upper and lower mating frame members forming an opening in the frame, wherein the peripheral edge is claimed between the frame members and the central portion is located in the opening and the frame is coupled to a heating device for heating the frame to a controlled temperature or the frame is coupled to a cooling device for cooling the frame to a controlled temperature;”
Meaning the edge of the preform is clamped between opposing elements of a frame, the frame itself being coupled to a heating or cooling device. 
the central portion of the preform is held between the stretching rod…to thereby effect the stretching in the axial direction by using the stretching rod and the blow-stretching) to stretch the preform prior to blowing a pressurized gas against the inner side of the preform radially outwardly against the mold (paragraph 0069; compressed air or the like is blown out from the gas flow passage formed in the stretching rod); and shrinking the preform onto a second male mold (Figure 5e, paragraph 0075; gas is sucked under reduced pressure…to effect the shrink back) to form a container having a bottom wall, an annular sidewall, beneath the upper edge clamped within the frame (paragraph 0077).  However, Suenaga neither teaches nor suggests the frame comprises a pair of upper and lower mating frame members forming an opening in the frame and the frame is coupled to a heating or cooling device for heating or cooling the frame to a controlled temperature.
Another prior art, Iwasaki (US 2005/0196567 A1) is referenced for disclosing a method for forming a container (Figures 37-42) comprising clamping the peripheral edge of the preform (Figure 43, paragraph 0291), heating the preform (paragraph 0272), stretch blow molding the heated preform using a stretch rod (136 in Figure 39, paragraph 0278) and shrinking the 
Applicant argues, see Pages 09-10, the prior art neither teaches nor suggests the frame comprises a pair of upper and lower mating frame members forming an opening in the frame and the frame being coupled to a heating or cooling device.  Specifically, Suenaga merely discloses the preform is clamped between the female mold (41 in Figure 5) and lower mold (39).  Likewise, Iwasaki discloses the precursor (e.g. preform) is fastened the upper surface of the molding member (130 in Figure 38) and the lower surface of the pressing member (132).  Examiner agrees.  While both Sunaga and Iwasaki discloses fastening (e.g. clamping) a preform between two opposing surfaces for stretch blow molding, the two opposing surfaces are the opposing mold surfaces of the apparatus and not a separate and distinct frame having a pair of upper and lower mating frame members forming an opening in the frame.  As disclosed in the current application, the use of a frame for clamping the preform and providing a heating or cooling device coupled to the frame allows forming a container having high crystallinity at its corners through controlled biaxial orientation during stretching (pages 04, 09 of the instant Specification).
Claims 8-9, 14, 20-22, 24, 26-29 and 46-49 are allowable at least for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        7/02/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748